Title: From John Adams to James Madison, 17 December 1816
From: Adams, John
To: Madison, James



Dear Sir
Quincy Decr 17. 1816

I beg leave to introduce to You Col. William Sumner; and to Mrs Madison, his Sister, Miss Elizabeth Sumner, Children of our late Governor Sumner. They have requested an Introduction from me. And as I think it right that the President should know, and that his Family Should know Something of the Characters who appear at Washington; I beg leave to say, that Mr Sumner has the Advantages of Education Fortune Station in the Legislature of the State; and above all of a Character of unstained honour and unasuming Modesty, which ought to recommend him wherever he goes. Though he is first Aid du Camps of our ancient Patriot and Hero, once General now Governor Brooks, and not perfectly Accordant with you, and me in Electioneering Politicks: Yet I know You are too tolerant to make this a Mark of Exclusion from Social Communion.
